CHRISTLEY, P.J.,
In my concurrence, I feel it necessary to reemphasize that this case has nothing to do with freedom of religion as claimed in the fifth and sixth assignments of error. It is not even readily discernable from the record what religion Mrs. Gardini is or if she even attends church. The psychologist's observation that appellee's motivation was other than religious belief is well taken.
My primary point, however, is to offer the following observations on the third assignment of error. Although the psychologist clearly forecasts inevitable harm to the children, she based that opinion on the wrong premise. Her testimony did not particularize itself to the individual children involved. Rather, she issued a rather broad indictment of home education per se and particularly as it related to children of a divorce. She viewed it as a potential weapon to be used by a custodial parent to further alienate the non-custodial parent from the children.
Further the psychologist acknowledged an absence of any professional dealings or familiarity with either other home educated children, or knowledge of any achievement or psychological studies of home educated children. Thus, her testimony as to a potential prognosis for these specific children, however credible as a general theory, must be viewed as lacking a proper foundation sufficient to satisfy the threshold requirement of R.C. 3109.04(B)(1)(c).
The situation is analogus to those cases involving a sexually active custodial parent. Although a generalized statement can be made that a child's awareness of a parent's paramour relationship is likely to be distressing, and therefore harmful, that prognosis alone is insufficient. No change of custody can be premised on that type of proposition without a specific showing that the child in question is being materially and adversely affected. Wyss v. Wyss (1982), 3 Ohio App. 3d 412. If some contemporaneous showing of harm is not made, then at least some specific, individualized showing is required which would of demonstrate that the seeds of future behavior are being sown in soil that is certain to produce damaged plants.
Thus, in the instant case, the psychologist's testimony was to the effect that although she was unfamiliar with any documented studies referencing home education, she was generally opposed to the concept because, she theorized, it would have a detrimental effect on the development of normal socialization skills. Further, she felt that children of divorce would be particularly vulnerable.
No testing or other validation exercise known to her or done by her of the children involved here demonstrated that her general theory would hold true for these specific children. In other words her "professional opinion" was unsupported except for the most general applications.
Present endangerment must be demonstrated in relation to the specific child, not some theoretical class of children. That was not done here, rather the psychologist's opinion was to all effects and purposes, an indictment of home education per se. And, per the record before us, a foundation for such an opinion did not exist.
It may well be that this court agrees with the psychologist and the trial judge in their conclusion that pursuing a home education under the circumstances of this case is an extraordinarily selfish course of action and could lead to heartbreakingfutureproblems. However, that conclusion does not meet the standard set by the legislature.
That is not to say that appellee is forever barred from raising this issue. Within time frames that would be consistent with providing valid test results, appellee would certainly be within his rights to monitor and validate the educational, social and psychological progress and development of his children. Should such results show that the generalized forecast of *649harm has begun to manifest itself in any of the children, then the trial court would be well justified in considering a modification of custody.